DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3 and 5-13 are pending in the application.
	In Applicant’s response filed 20 July 2022, claim 4 was cancelled and claims 1, 5-6, and 12-13 were amended.  These amendments have been entered.

Drawings
The drawings were received on 20 July 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (GB 2 260 550 A) in view of Becker (DE 20 2012 003 297 U1, a copy of which was provided by Applicant with the IDS filed 07 October 2020).
	Re Claim 1:  Connolly discloses an emergency release barrier system (see Figs. 9-10) comprising: 
a post (2; see Fig. 5) having at least one retainer (10; see Figs. 1-2 and 9); and 
a barrier tape (55; Figs. 9-10) having a cooperatively shaped attaching part (50) formed at an outer end of the barrier tape; wherein: 
the retainer (10) is open at an upper end (at mounting slots 7), has a first vertical retaining wall (one of the side walls forming slot 7) at a first side, a second vertical retaining wall (the other of the side walls forming slot 7) at a second side, and a vertically extending opening (the radial opening of slot 7; shown at the arrow in Fig. 9) formed between the first retaining wall and the second retaining wall, such that a vertically extending retaining volume (at the bulging portion of slot 7) is formed between an inner wall (the curved inner portion of the slot 7) of the retainer, the first retaining wall and the second retaining wall, and a width of the retaining volume (at the bulging portion of slot 7) is greater than a width of the opening; and
the attaching part (50) of the barrier tape is cooperatively formed to be removably mounted in and retained in the retaining volume of the retainer; wherein: 
an outer end of the attaching part is formed of a first flexible wing (57) at a first side and a second flexible wing (57) at a second side, the first and second flexible wings diverging from each other (at least at the transition between the body of the end cap means 52 and the lugs 57) and being compressible in a direction towards one another; 
the attaching part (50) is formed such that when the attaching part is located within the retaining volume the first flexible wing engages with the first retaining wall and the second flexible wing engages with the second retaining wall; and 
the first and second flexible wings (57) can be compressed towards one another by pulling the barrier tape in an appropriate direction such that a maximum width of the attaching part is less than the width of the opening (in order to release the lugs 57 from the slot 7; “In the event of excessive pressure being applied to the rope 55, for example, if a person accidentally trips over the rope the lugs 57 will disengage from the slot 7, preventing the posts from collapsing.”; see page 7, lines 5-9).

	Connolly does not explicitly disclose wherein the first and second retaining walls are substantially straight and are angled towards one another.
Becker teaches the use of an emergency release barrier system (see Figs. 5-6) comprising a retainer (3); and a barrier tape (2) having a cooperatively shaped attaching part (21) formed out an outer end of the barrier tape; wherein the retainer (3) is open at an upper end (see Fig. 5), has a first vertical retaining wall (the upper wall of hanging groove 31; Fig. 6), a second vertical retaining wall (the lower wall of hanging groove 31; Fig. 6); and wherein and outer end of the attaching part (21) is formed of a first flexible wing (the upper part of insertion portion 212) and a second flexible wing (the lower part of insertion portion 212; see annotated Fig. 6 below); and further wherein the first and second retaining walls (see annotated Fig. 6 below) are substantially straight and are angled towards one another (see Fig. 6), for the purpose of ensuring a secure fit of the attaching part within the retaining volume of the retainer, while allowing for a reliable release upon a sufficient force on the barrier tape.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Connolly such that the first and second retaining walls are substantially straight and are angled towards one another, as taught by Becker, for the purpose of ensuring a secure fit of the attaching part within the retaining volume of the retainer, while allowing for a reliable release upon a sufficient force on the barrier tape.

    PNG
    media_image1.png
    518
    562
    media_image1.png
    Greyscale

Re Claim 2:  Connolly further discloses an emergency release barrier system, wherein the retainer (10) is removably attached to the post (2) at an inner side (an inner side of the post being an inner surface of the tubular post 20; see Fig. 1).
Re Claim 3:  Connolly further discloses an emergency release barrier system, wherein the retainer (10) is mounted in a vertical slot (the vertical slot being formed by the open vertical passage of the tubular post 20) formed in the post.
	Re Claim 5:  Neither Connolly nor Becker explicitly disclose wherein the first and second retaining walls are each angled inwards between 10⁰ and 20⁰ from a radial direction of the post that extends through a centre of the retaining volume.
	Examiner notes that one of ordinary skill in the art would recognize that the angle of the first and second retaining walls would contribute to determining the amount of force and the angle of the force applied to the barrier tape that the emergency release barrier system could withstand before releasing the barrier tape.  
	Examiner further notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Connolly such that the first and second retaining walls are each angled inwards between 10⁰ and 20⁰ from a radial direction of the post that extends through a centre of the retaining volume, for the purpose of finding an optimum value for the amount of force and the angle of the force applied to the barrier tape that the emergency release barrier system could withstand before releasing the barrier tape, and since such an optimization would be within the skill of the art.
Re Claims 6 and 8:  Becker further teaches wherein an outer wall of the first flexible wing (at 212; Fig. 6) is formed to be substantially parallel to an inner surface of the first retaining wall (the upper wall of hanging groove 31; Fig. 6) when the attaching part is located in a retaining volume of the retainer, and an outer wall of the second flexible wing (the lower part of insertion portion 212) is formed to be substantially parallel to an inner surface of the second retaining wall (at 31; Fig.6) when the attaching part is located in the retaining volume (as is required by claim 6); and wherein the retaining volume is open at an upper end (see Fig. 5) and at least partially closed at a lower end (at retaining bar 32) (as is required by claim 8), for the purpose of ensuring a secure fit of the attaching part within the retaining volume of the retainer, while allowing for a reliable release upon a sufficient force on the barrier tape.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Connolly such that wherein an outer wall of the first flexible wing is formed to be substantially parallel to an inner surface of the first retaining wall when the attaching part is located in the retaining volume and an outer wall of the second flexible wing is formed to be substantially parallel to an inner surface of the second retaining wall when the attaching part is located in the retaining volume (as is required by claim 6); and wherein the retaining volume is open at an upper end and at least partially closed at a lower end (as is required by claim 8), as taught by Becker, for the purpose of ensuring a secure fit of the attaching part within the retaining volume of the retainer, while allowing for a reliable release upon a sufficient force on the barrier tape.
Re Claim 7:  Neither Connolly nor Becker explicitly disclose wherein the width of the opening is between 15mm and 20mm.
Examiner notes that one of ordinary skill in the art would recognize that the width of the opening (at least relative to the width of the attaching part) would contribute to determining the amount of force and the angle of the force applied to the barrier tape that the emergency release barrier system could withstand before releasing the barrier tape.  
	Examiner further notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the device of Connolly such that the width of the opening is between 15mm and 20mm, for the purpose of finding an optimum value for the amount of force and the angle of the force applied to the barrier tape that the emergency release barrier system could withstand before releasing the barrier tape, and since such an optimization would be within the skill of the art.
Re Claim 9:  Connolly further discloses an emergency release barrier system (see Fig. 9), wherein: 
an outer end (at the outer surface of lug 57) of the first flexible wing (57) is formed to engage with a first corner (at the upper transition between the bulging portion of slot 7 and the straight portion of slot 7; Fig. 9) of the retaining volume that is formed between the first retaining wall and the inner wall of the retainer; and 
an outer end (at the outer surface of lug 57) of the second flexible wing (57) is formed to engage with a second corner (at the lower transition between the bulging portion of slot 7 and the straight portion of slot 7; Fig. 9) of the retaining volume that is formed between the second retaining wall and the inner wall of the retainer.
Re Claims 10-11:  Neither Connolly nor Becker explicitly disclose wherein the first and second flexible wings are formed of flexible thermoplastic (as is required by claim 10); and/or wherein the first and second retaining walls are formed of die cast zinc (as is required by claim 11).
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the device of Connolly such that the first and second flexible wings are formed of flexible thermoplastic (as is required by claim 10); and/or wherein the first and second retaining walls are formed of die cast zinc (as is required by claim 11), for the purpose of ensuring adequate strength and flexibility characteristics of the elements, and since such an optimization would be within the skill of the art.
Re Claim 12:  Connolly further discloses an emergency release barrier system (see Fig. 9), wherein the flexibility of the first and second flexible wings (57) is such that, when the barrier tape (55; Fig. 9) attached thereto is pulled outwards from the retainer at an angle greater than 15% away from a radial direction of the post that extends through a centre of the retaining volume, the force required to pull the attaching part out of the retainer is less than the force required to pull over the post (“In the event of excessive pressure being applied to the rope 55, for example, if a person accidentally trips over the rope the lugs 57 will disengage from the slot 7, preventing the posts from collapsing.”; see page 7, lines 5-9).
Re Claim 13:  Neither Connolly nor Becker explicitly disclose wherein the retainer and the attaching part are formed such that an outward force of 30N or less on the tape in a direction 45⁰ away from a radial direction of the post that extends through a centre of the retaining volume is required to pull the attaching part out of the post.
Examiner notes that one of ordinary skill in the art would recognize that the amount of force and the angle of the force applied to the barrier tape that the emergency release barrier system could withstand before releasing the barrier tape would be a critical feature of the system since it would determine whether the system can hold the barrier tape in place during normal use but properly release the barrier tape upon adequate force, such as in an emergency situation.  
	Examiner further notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the device of Connolly such that the retainer and the attaching part are formed such that an outward force of 30N or less on the tape in a direction 45⁰ away from a radial direction of the post that extends through a centre of the retaining volume is required to pull the attaching part out of the post, for the purpose of finding an optimum value for the amount of force and the angle of the force applied to the barrier tape that the emergency release barrier system could withstand before releasing the barrier tape, and since such an optimization would be within the skill of the art.

Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered but they are not persuasive for at least the following reasons:
Applicant has argued (see page 10 of the response) the following:
Neither Connolly nor Becker discloses or suggest "first and second flexible wings diverging from each other and being compressible in a direction towards one another". Wings 57 of Connolly do not diverge from each other, but extend in the same direction (i.e. are parallel). Becker does not disclose compressible wings.

	In response to the assertion that the “[w]ings 57 of Connolly do not diverge from each other”, Examiner notes that, first of all, the wings of Connolly do in fact diverge from one another (at least at the transition between the body of the end cap means 52 and the lugs 57), as noted in the prior art rejection above.  However, it is true that Connolly does not disclose that the first and second retaining walls are “substantially straight and are angle towards one another”, as is required in amended claim 1.  Accordingly, in the prior art rejection above Becker is relied upon to teach this limitation.
	In response to the assertion that the “Becker does not disclose compressible wings”, Examiner notes that this is inaccurate.  As can be clearly seen Figs. 5-6, Connolly discloses a gap 214 formed between the portions considered to read on the “first and second flexible wings” (see the annotated Fig. 6 in the prior art rejection of claim 1 above).  The purpose of this gap 214 is that it “increases the elasticity and flexibility of the hanging hook 21”, particularly in an embodiment in which the receiver 2 is solid, so as to allow for release of the hanging hook 21.  Accordingly, it is clear that the “wings” of Connolly are in fact compressible.
In response to applicant's argument that “[t]he elongated wings 57 of Connolly could not be accommodated in the shallow retainer (3) of Becker”, Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant has further asserted that there is a lack of motivation to look to the teachings of Becker.  In response, Examiner notes that the arrangement of Becker provides a more correspondingly shaped fit between the retainer and the attaching part.  Such a fit ensures a secure fit of the attaching part within the retaining volume of the retainer, while allowing for a reliable release upon a sufficient force on the barrier tape.
	For at least these reasons, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678